        Case 3:17-cr-00533-EMC Document 1921 Filed 07/29/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            Northern District of California

                                     CRIMINAL MINUTES


 Date: July 29, 2021        Zoom Webinar: 9:14 – 10:25            Judge: LAUREL BEELER
                            Total Time: 1 hour, 11 minutes

 Case No.: 17-cr-00533-EMC            Case Name: USA v. Nelson et al.
AUSA: Kevin Barry and Ajay Krishnamurthy

3:17-cr-00533-EMC-1- USA v. Jonathan Joseph Nelson (by Zoom)/ DEF: Richard Novak, Jai
Gohel
3:17-cr-00533-EMC-2- USA v. Raymond Michael Foakes (In-Custody; Waived) /
DEF: George Boisseau
3:17-cr-00533-EMC-3- USA v. Russell Allen Lyles, Jr. (Waived) /
DEF: George Boisseau for Michael Clough
3:17-cr-00533-EMC-4- USA v. Jeremy Daniel Greer (by Zoom) / DEF: Randy Sue Pollock
3:17-cr-00533-EMC-5- USA v. Brian Wayne Wendt (In-Custody; Waived)
DEF: John Philipsborn and K. Alexandra McClure
3:17-cr-00533-EMC-6- USA v. Russell Taylor Ott (by Zoom)
DEF: Robert Waggener / Marcia Morrisey
3:17-cr-00533-EMC-7- USA v. Christopher Ranieri (Waived) / DEF: John G. Walsh
3:17-cr-00533-EMC-8- USA v. Damien David Cesena (by Zoom)
DEF: Whitney O’Byrne
3:17-cr-00533-EMC-9- USA v. Brian Burke (Waived) / DEF: Erik Babcock
3:17-cr-00533-EMC-11- USA v. David Salvadore Diaz (by Zoom) / DEF: James Thomson
3:17-cr-00533-EMC-12- USA v. Merl Frederick Hefferman (by Zoom) / DEF: James Bustamante
 Deputy Clerk: Elaine Kabiling                               Court Reporter: N/A

                                          PROCEEDINGS
All parties have consented to hearing by Zoom. Motions hearing held. The court will issue a

separate order. The court provisionally seals motion filed at ECF 1913. Parties to submit a

redacted copy for public record. Parties will confer and update the court by Monday or Tuesday

at noon if a further hearing is needed.
